Title: To Thomas Jefferson from Madame de Tessé, 29 September 1786
From: Tessé, Adrienne Catherine de Noailles, Comtesse de
To: Jefferson, Thomas



a Châville ce 29 septembre

La Reconnoissance présente mille hommages très sensibles à Monsieur Jefferson qui comble à la fois Me. de Tesse des dons les plus précieux. Le nouvel acte d’indépendence médité dans des  jardins embellis par les productions de l’heureuse Virginie eut rempli tous les voeux du sage epicure. La prose francoise de Mr. Short se perfectionne chaque jour. On le Remercie très sensiblement de celle qu’il a bien voulu adresser à Chaville. Me. de Tott et Me. de Tessé le supplient d’écarter une mauvaise honte qui nuiroit à ses progrès et de leur mander si le mauvais tems n’a point Rendu quelques souffrances à Monsieur Jefferson.
